Case 9:18-cv-80176-BB Document 509-15 Entered on FLSD Docket 05/18/2020 Page 1 of 6




                   EXHIBIT 15
Case 9:18-cv-80176-BB Document 509-15 Entered on FLSD Docket 05/18/2020 Page 2 of 6


                                                                            Page 1
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 9:18-cv-80176-BB/BR

              IRA KLEIMAN, as the Personal
              Representative of the Estate
              of DAVID KLEIMAN, and W&K
              Info Defense Research, LLC,

                                Plaintiffs,
              v.
              CRAIG WRIGHT,
                            Defendant.
              ______________________________/

                                           100 SE Second Street
                                           Suite 2800
                                           Miami, Florida 33131
                                           Friday, January 10, 2020
                                           11:02 a.m. - 12:33 p.m.

                              VIDEOTAPED DEPOSITION OF
                           DUGALD STEWART MACINTYRE, JR., M.D.


                         Taken before Darline M. West,
              Registered Professional Reporter, Notary Public
              in and for the State of Florida At Large,
              pursuant to Notice of Taking Deposition filed
              by the Plaintiffs in the above cause.


                                 Magna Legal Services
                                   www.MagnaLS.com
                                      866.624.6221
Case 9:18-cv-80176-BB Document 509-15 Entered on FLSD Docket 05/18/2020 Page 3 of 6


                                                                           Page 32
         1    report -- again, I don't want to know anything that's
         2    not in your report.       I'm just gonna ask you if it's
         3    in your report.      Since it's pretty short, I'd ask you
         4    to -- to look at it to make sure you're comfortable
         5    with -- with my question and your answer --
         6          A.     All right.
         7          Q.     Okay.   Anywhere in your report, do you
         8    offer any opinions regarding Mr. Kleiman's mental
         9    state?
        10          A.     No, I did not.      I did, however, point out
        11    some medications he's on that one might have assumed
        12    or concluded might have affected mental state.               But I
        13    did not state that as an opinion.
        14          Q.     So you don't have an opinion as to his
        15    mental state?
        16          A.     No, I don't.
        17          Q.     Okay.   Now, as you point out in your
        18    report, Mr. -- Mr. Kleiman was involved in a
        19    motorcycle accident, correct?
        20          A.     That is correct.
        21          Q.     And that was in 1995, correct?
        22          A.     That is also correct.
        23          Q.     And as a result of that accident -- I'm
        24    looking at the bottom of the first page of your
        25    report -- you say that he sustained multiple bone
Case 9:18-cv-80176-BB Document 509-15 Entered on FLSD Docket 05/18/2020 Page 4 of 6


                                                                           Page 59
         1                 As a medical doctor, there was nothing
         2    preventing him from using a telephone, correct?
         3          A.     That is correct.      Except during -- when he
         4    was -- had recent surgery --
         5          Q.     Sure.
         6          A.     -- or couldn't use a telephone.
         7          Q.     And -- and as a medical doctor, there was
         8    nothing preventing him from using a computer,
         9    correct?
        10          A.     That is correct.
        11          Q.     And as a medical doctor, there was nothing
        12    preventing him from using his -- his mental acuity to
        13    do whatever he was doing on the computer and the
        14    telephone?
        15          A.     Well, I'd --
        16                 MS. MARKOE:     Objection.
        17                 THE WITNESS:     -- have to leave that to
        18          a psychologist or psychiatrist.
        19    BY MR. BRENNER:
        20          Q.     You -- you have no --
        21          A.     That's not an infectious disease opinion.
        22          Q.     Right.    So let me rephrase it, then.
        23    Because I appreciate the clarification.
        24                 You do not have any opinion whether there
        25    was anything in -- anything medically that was
Case 9:18-cv-80176-BB Document 509-15 Entered on FLSD Docket 05/18/2020 Page 5 of 6


                                                                             Page 62
         1    are possible.        I'm only asking what you know based on
         2    your review and your opinion.          Okay?
         3                 And you -- do you have an opinion that
         4    there was anything about Mr. Kleiman's medical
         5    condition that other than the times that he was in
         6    surgery that prevented him from using the phone and
         7    using the computer and otherwise working?
         8                 MS. MARKOE:       Objection to the term
         9          "otherwise working."
        10                 THE WITNESS:      Again, as I mentioned
        11          before, there could very well have been
        12          periods of time when he might have
        13          medications that might get in the way.             I'd
        14          have to leave that opinion to somebody else.
        15    BY MR. BRENNER:
        16          Q.     Okay.    You've testified in lots of medical
        17    malpractice and -- and other litigation, right?
        18          A.     Yes.    Uh-huh.
        19          Q.     You understand the term "to a reasonable
        20    degree of medical certainty," right?
        21          A.     Yes.    Uh-huh.
        22          Q.     You are not offering an opinion, to a
        23    reasonable degree of medical certainty, that there
        24    was anything in Mr. Kleiman's medical condition, that
        25    other than when he was in surgery, that prevented him
Case 9:18-cv-80176-BB Document 509-15 Entered on FLSD Docket 05/18/2020 Page 6 of 6


                                                                           Page 63
         1    from using a computer, using a phone, and otherwise
         2    working, correct?
         3          A.     Well, again, I cannot give that full
         4    opinion, because part of that is a psychological or
         5    pharmacological opinion that's outside of my field.
         6    From an infectious disease point of view, I don't see
         7    anything getting from -- that would get in the way of
         8    use -- him using a computer.
         9          Q.     Or otherwise working?
        10                 MS. MARKOE:     Objection.
        11                 THE WITNESS:     Or otherwise -- well,
        12          obviously, he's not gonna get up and walk
        13          over to an office and work and go back
        14          again.
        15    BY MR. BRENNER:
        16          Q.     Right.    I'll rephrase it.
        17                 Nothing from an infectious disease
        18    standpoint, which is what you are --
        19          A.     Uh-huh.
        20          Q.     -- prevented him from using the phone,
        21    using the computer, and working, as long as it was
        22    done in a wheelchair or in his bed?
        23          A.     Yeah.    With the exceptions given before
        24    regarding surgery and so forth.
        25          Q.     Other than that?
